Title: To James Madison from Frederick Jacob Wichelhausen, 13 July 1801
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 13th. July 1801
					
					Permit me to acquit myself of my duty, in congratulating you, upon your 

appointment to the honourable charge of Secretary of State, of the United States of America, 

and which I do with so much the more Satisfaction, our new worthy President having fixed his 

choice, upon a Man, who has already for a long time so laudably employed his abilities in the 

service of his Country; I do at the same time recomend myself to your favor, which it will be 

my constant endeavor to merit, by a strict compliance with the duties of my office.  The 

Election of the Honourable M. Jefferson to the Presidency of the United States, has met here 

general approbation, his great Talents being universally known, and which there is no doubt 

he will continue to exert for the public good.  I should not forbear neither, testifying him on 

this occasion, the high Esteem I entertain for him, if I did not apprehend of intruding upon his 

valuable time, which I conceive will be taken up by business of the greatest importance.
					Pursuant to my duty I hand you inclosed the List of American Vessels arrived at and sailed 

from this port the last six month.
					  In my last Letter to the Department of State I gave notice, 

that for certain views a Batalion of Prussian Troops had been quartered in this City; upon the 

judicious remonstrances however that have been repeatedly made by the Senate of this City 

to the King of Prussia representing the disadvantages that must needs originate from such 

occupation to a commercial City, by various ill rumours, circulated abroad, said power has 

been induced to withdraw them, the whole Corps together with the Headquarter, 

removing on the 4th. instant and consequently the selfdependency of Bremen is 

reestablished.  Their stay here has been of three month duration and except some 

expenditures, concerning the lodging of the Headquarter and military treasury, together with 

an indemnification to the lower class of people, upon whom many of the privates were 

quartered, this occupancy has incurred no further inconveniencies to the City, and the 

whole Batalion has before its departure made a public acknowledgement for the good 

reception they met with.  The Acts of the 1st. Session of the 6th. Congress, forwarded by the 

care of M. Pitcairn at Hamburg, I have received; finally I beg leave to offer you my 

services on all occasions, and to assure you of the unlimitted esteem, with which I have the 

honor to subscribe Sir Your most humble and obedient Servant
					
						Fredk Jacob Wichelhausen
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
